37 F.3d 1484NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Juan M. COFIELD, et al., Appellants,v.Harry GRAHAM, et al., Appellees.
No. 94-1673
United States Court of Appeals,First Circuit.
Oct. 20, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Patti B. Saris, U.S. District Judge ]
James E. Cofield Jr. and Juan M. Cofield on brief pro se.
Robert Owen Resnick, Cullen & Resnick on brief for appellees.
D.Mass.
AFFIRMED.
Before Cyr, Circuit Judge.  Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
Per Curiam.


1
We have carefully reviewed the parties' briefs and the record on appeal.  We conclude that the district court correctly dismissed the bankruptcy appeal essentially for the reasons stated in the district court memorandum and order,  In re Malmart Mortgage Co., 166 B.R. 499 (D. Mass. 1994).  We add that the district court's failure to address in more particular detail the bankruptcy court's order denying appellants' motion for recusal is of no moment since appellants' complaint was completely based on their unhappiness and disagreement with the bankruptcy court's rulings.  "[J]udicial rulings alone almost never constitute valid basis for a bias or partiality motion."   Liteky v. United States, 114 S. Ct. 1147, 1157 (1994).  And, mistakes of law, even assuming there were any, are not, of themselves, evidence of bias.   Panzardi-Alvarez v. United States, 879 F.2d 975, 984 n.7 (1st Cir. 1989), cert. denied, 493 U.S. 1082 (1990).


2
The facts and legal arguments are adequately presented in the briefs and record and the decisional process would not be significantly aided by oral argument.  The request for oral argument is, therefore, denied.


3
Affirmed.